Citation Nr: 0928717	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  96-46 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION


The Veteran had active military service from July 29, 1968 to 
November 26, 1968. 
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 
 
By way of a lengthy procedural background, it is noted that, 
in a June 1998 decision, the Board declined to find that new 
and material evidence was received to reopen the Veteran's 
previously denied claim for service connection for a low back 
disorder 
 
The Veteran appealed the Board's June 1998 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as 'the Court'). In that litigation, 
a Joint Motion to Vacate and Remand (Joint Motion) was filed 
by the appellant and the VA General Counsel, averring that 
remand was required in light of the holding in Hodge v. West, 
55 F.3d 1356 (Fed. Cir. 1998), to the effect that the 
regulatory definition contained in 38 C.F.R. § 3.156(a) was 
controlling as to the definition of new and material 
evidence.  In an Order of November 1998, the Court vacated 
the Board's decision and remanded the matter, pursuant to the 
Joint Motion. A copy of the Court's Order in this matter has 
been placed in the claims file. In April 1999, the Board 
remanded the Veteran's claim to the RO for further 
development. In a June 2000 decision, the Board again denied 
the Veteran's claim. 
 
The Veteran appealed the Board's June 2000 decision to the 
Court. In that litigation, a Joint Motion, filed by the 
parties in February 2001, found that remand was required due 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), which substantially amended existing law regarding the 
notice and assistance to be afforded claimants for veteran's 
benefits.  In an Order dated March 2001, the Court vacated 
the Board's decision and remanded the matter, pursuant to the 
Joint Motion. A copy of the Court's Order in this matter has 
been placed in the claims file. 
 
The Board again denied the Veteran's claim in a December 2004 
decision. The Veteran appealed the Board's December 2004 
decision to the Court.  Pursuant to an August 2005 Joint 
Motion, in an August 2005 Order the Court vacated the Board's 
decision and remanded the matter. 
 
In a March 2006 decision, the Board reopened the Veteran's 
previously denied claim for service connection for a back 
disorder and remanded the reopened claim to the RO for 
further evidentiary development.  After that development was 
completed and the case was returned to the Board, in April 
2007, the Board requested a medical opinion, pursuant to 38 
U.S.C.A. § 7109 and as set forth in a designated Veterans 
Health Administration (VHA) Directive, in response to the 
appellant's claim of entitlement to service connection for a 
back disorder. See 38 U.S.C.A. § 7109(a) (West 2002) and 38 
C.F.R. § 20.901 (2006). See generally Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  In May 2007, a VHA medical opinion was 
rendered and, in June 2007, the Veteran was given an 
opportunity to present additional evidence and argument. 

In August 2007, the Board again denied the Veteran's claim.  
The Veteran appealed the Board's decision to the Court.  In a 
March 2009 Order, entered pursuant to a March 2009 Joint 
Motion, the Court vacated the Board's decision and remanded 
the matter.  A copy of the Court's Order has been placed in 
the claims file.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In its decision, the Court directed VA to conduct further 
development in accordance with the terms of the March 2009 
Joint Motion.  Pursuant to the March 2009 Joint Motion, the 
parties agreed that certain records received from the 
National Personnel Records Center (NPRC) indicated that the 
Veteran had a medical board proceeding in or about November 
1968, but that the claims file did not include any records of 
this proceeding or any associated examination or of any 
attempt to obtain these records or to determine if they 
exist.  The parties agreed that VA would "attempt to obtain 
the medical board proceedings from the [Veteran's] service, 
or to determine if these records exist."  Further, the 
parties agreed that if VA determines that these records 
existed and are no longer available, appropriate notice and 
assistance would be provided to the Veteran as required in 
cases where service records are lost or destroyed as set 
forth in Washington v. Nicholson, 19 Vet. App. 361, 369-71 
(2005).  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should take appropriate 
steps to determine whether records of a 
medical board proceeding involving the 
Veteran in or about November 1968 exist 
and, if so, to obtain these records.  The 
RO/AMC should document all actions taken 
in furtherance of such efforts.  If the 
RO/AMC determines that the records existed 
and are no longer available, the Veteran 
and his representative should be provided 
appropriate notice and assistance as 
required when service records are lost or 
destroyed.    

2.  Based on the results of the above 
development, the RO/AMC should conduct any 
additional development that it determines 
is necessary in order to resolve the 
Veteran's claim.  Before relying on any 
additional evidence that is developed, the 
Veteran and his representative should be 
given notice thereof and an opportunity to 
respond.

3.  When the aforementioned development 
has been accomplished, the RO/AMC should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and a reasonable opportunity 
to respond thereto.  No action is required 
of the appellant until he is notified. The 
Board intimates no opinion as to the 
outcome of the appeal as to these issues 
by the action taken herein. 

Then, if indicated, this matter should be returned to the 
Board for appellate disposition.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




